Exhibit 10.1
 
FIRST AMENDMENT TO LEASE AGREEMENT
 
(The Point)
 
THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “First Amendment”) is made and
entered into as of May 29, 2015, by and between THE POINT OFFICE PARTNERS, LLC,
a Delaware limited liability company (“Landlord”), and CONATUS PHARMACEUTICALS
INC., a Delaware corporation (“Tenant”).


R E C I T A L S:
 
A.           Landlord and Tenant entered into that certain Lease Agreement dated
as of February 28, 2014 (the “Lease”).  Pursuant to the Lease, Landlord leases
to Tenant certain office space in a building located at 16745 West Bernardo
Drive, San Diego, California (the “Building”), which office space consists of
approximately 9,954 rentable (8,830 useable) square feet as more particularly
described in the Lease (the “Existing Premises”).


B.           Landlord and Tenant now desire to amend the Lease to, among other
things, expand the premises subject to the Lease and extend the Term, subject to
and on the terms and conditions set forth herein.
 
A G R E E M E N T:
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:
 
1. Defined Terms.  Except as otherwise defined herein, all capitalized terms
used herein shall have the meanings ascribed to them in the Lease.  All
references in this First Amendment to the “Lease” shall be deemed to be
references to the Lease as amended by this First Amendment.
 
2. Extension of Term.  Effective as of the date hereof, the Term is extended
through September 30, 2020.  All references in the Lease to the Expiration Date
shall be deemed to be references to September 30, 2020.  The Monthly Rent for
the Existing Premises for the period from and including January 1, 2020 through
and including September 30, 2020 shall be $29,555.57.
 
1

--------------------------------------------------------------------------------

 
3. Lease of Expansion Premises.  Landlord hereby leases the Expansion Premises
to Tenant, and Tenant hereby leases from Landlord the Expansion Premises, for
the period from and including September 1, 2015 (the “Expansion Premises Term
Commencement Date”) through and including September 30, 2020 (the “Expansion
Premises Term”), and upon, and, except as otherwise expressly provided in this
First Amendment, subject to, the terms, covenants and conditions set forth in
the Lease.  As used herein, the “Expansion Premises” means those certain
premises located on the second (2nd) floor of the Building known as Suite 250,
consisting of approximately 3,271 rentable (2,901 usable) square feet, and more
particularly described on Exhibit A attached hereto and incorporated by this
reference.  Commencing September 1, 2015, except as otherwise expressly provided
in this First Amendment, all references in the Lease to the Premises shall be
deemed to be references to the Existing Premises and the Expansion Premises,
collectively.  Notwithstanding anything to the contrary in this First Amendment,
the recital of the rentable area herein above set forth is for descriptive
purposes only.  Tenant shall have no right to terminate the Lease or receive any
adjustment or rebate of any Base Rent or Additional Rent payable under the Lease
if said recital is incorrect.  The Tenant has inspected the Expansion Premises
and is fully familiar with the scope and size thereof and agrees to pay the full
Base Rent and Additional Rent set forth in the Lease in consideration for the
use and occupancy of said space, regardless of the actual number of square feet
contained therein.  Each party covenants, as a material part of the
consideration for this First Amendment, to keep and perform their respective
obligations under the Lease.
 
4. Expansion Premises Base Rent.  During the Expansion Premises Term, the Base
Rent for the Existing Premises and the Expansion Premises is determined
separately, and the Base Rent for the Expansion Premises (the “Expansion
Premises Monthly Rent”) is:
 
 
Months of Expansion
Premises Term
 
Expansion Premises
Monthly Rent
Approximate Expansion
Premises Monthly Rent
per Rentable Square
Foot
09/01/15 – 08/31/16
$8,177.50
$2.5000
09/01/16 – 08/31/17
$8,463.71
$2.5875
09/01/17 – 08/31/18
$8,759.94
$2.6781
09/01/18 – 08/31/19
$9,066.54
$2.7718
09/01/19 – 08/31/20
$9,383.87
$2.8688
09/01/20 – 09/30/20
$9,712.30
$2.9692

 
The Approximate Expansion Premises Monthly Base Rent per Rentable Square Foot is
for reference purposes only and has not been used in the calculation of
Expansion Premises Monthly Base Rent.  The Expansion Premises Monthly Rent has
been calculated by multiplying the rentable square footage of the Premises by
$2.50 and increasing this amount (as increased) by three and one half percent
(3.5%) on each anniversary of the first (1st) day of the Expansion Premises Term
and rounding to the nearest penny.  Except as may otherwise be expressly
provided in this First Amendment, references in the Lease to the Monthly Rent
shall be deemed to be references to the Monthly Rent and the Expansion Premises
Monthly Rent.
 
5. Base Rent Abatement.  So long as no Event of Default occurs, one hundred
percent (100%) of the Expansion Premises Monthly Rent for the period from and
including September 1, 2015 through and including November 30, 2015 (the
“Expansion Premises Rental Abatement Period”) shall abate (the “Expansion
Premises Rental Abatement”); provided, however, that there shall be no abatement
of Monthly Rent for the Existing Premises or Additional Rent during the
Expansion Premises Rental Abatement Period and upon an Event of Default the
Expansion Premises Rental Abatement shall be nullified and if any portion of the
Expansion Premises Rental Abatement has already been realized by Tenant, all
such Expansion Premises Rental Abatement realized by Tenant shall be immediately
due and payable by Tenant to Landlord.
 
 
2

--------------------------------------------------------------------------------

 
6. Condition of Expansion Premises.  Tenant hereby agrees to accept the Existing
Premises and the Expansion Premises in their “as-is” condition, and Tenant
hereby acknowledges that Landlord shall not be obligated to provide or pay for
any improvement work or services related to the improvement of the Existing
Premises or the Expansion Premises and that neither Landlord nor any agent of
Landlord has made any representation or warranty regarding the condition of all
or any portion of the Existing Premises or the Expansion
Premises.  Notwithstanding the foregoing, Tenant may undertake improvements to
the Expansion Premises, including, without limitation, connecting the Expansion
Premises to the Existing Premises,  subject to and in accordance with Article 15
of the Lease (the “Expansion Premises Tenant Improvements”).  In connection with
the prosecution of the Expansion Premises Tenant Improvements, the following
professionals are acceptable to Landlord: (i) General Contractors: Dowling
Construction, Prevost Construction, Burger Construction and Lockrul
Construction; and (ii) Architects: Hurkes Harris Design Associates and Smith
Consulting Architects.  Landlord agrees to reimburse Tenant the reasonable,
out-of-pocket costs paid by Tenant for the Expansion Tenant Improvements up to,
but not exceeding, the sum of $65,420 in the aggregate (the “Expansion Premises
TI Allowance”) provided that (a) Tenant complies with the terms and conditions
of said Article 15, (b) Tenant makes a request of the Tenant Improvements
Allowance, which request complies with this Section 6, on or before December 31,
2015, time being of the essence, (c) Landlord shall make only one (1)
disbursement of the Expansion Premises TI Allowance, (d) such disbursement
request is made after the completion of and payment in full for the Expansion
Premises Tenant Improvements and is accompanied by any governmental approvals
required or customarily issued for the Tenant Improvements, paid invoices and
unconditional lien releases from all contractors and materials suppliers in
connection with the Tenant Improvements, which lien releases are in the form
prescribed by California Civil Code Section 8138, and such other information as
Landlord shall reasonably request, and (e) any portion of the Expansion Premises
TI Allowance not disbursed to Tenant pursuant to this Section 6 shall be the
sole property of Landlord and shall not be credited against Tenant’s obligations
under the Lease.  There is no Moving Allowance with respect to the Expansion
Premises.
 
7. Accessibility Disclosure.  Tenant acknowledges that the Project has not been
inspected by a Certified Access Specialist (CASp).  Neither Landlord nor the
Landlord Indemnified Parties shall have any liability to Tenant arising out of
or related to the fact that the Project has not been inspected by a Certified
Access Specialist (CASp), and Tenant waives all such liability and acknowledges
that Tenant shall have no recourse against Landlord or the Project as a result
of or in connection therewith.
 
8. Operating Expenses.  For purposes of determining Tenant’s share of Additional
Rent with respect to the Expansion Premises, (a) “Tenant’s Percentage” shall
mean Tenant’s percentage of the Building as determined by dividing the rentable
area of the Expansion Premises by the total rentable area of the Building, (b)
“Tenant’s Project Percentage” shall mean Tenant’s percentage of the Project as
determined by dividing the rentable area of the Expansion Premises by the total
rentable area of the Building, and (c) the Base Year shall be calendar year
2015.  Since the Base Year for the Existing Premises is different from the Base
Year for the Expansion Premises, and Tenant’s share of Additional Rent for the
Expansion Premises shall be calculated and determined separately from Tenant’s
share of Additional Rent for the Existing Premises.
 
 
3

--------------------------------------------------------------------------------

 
9. ROFR.  The First Amendment reflects the consummation of the ROFR, and,
consequently, Section 51.2 of the Lease is void and of no further force or
effect.
 
10. Miscellaneous.
 
(a) Entire Agreement.  This First Amendment embodies the entire understanding
between Landlord and Tenant with respect to its subject matter and can be
changed only by an instrument in writing signed by Landlord and Tenant.
 
(b) Counterparts.  This First Amendment may be executed in counterparts,
including facsimile counterparts, each of which shall be deemed an original, but
all of which, together, shall constitute one and the same First Amendment.
 
(c) Brokers.  Tenant represents and warrants to Landlord, that no broker, agent
or finder other than Unire Real Estate Group, Inc. and Jones Lang LaSalle,
representing Landlord (“Landlord’s Broker”), and Jones Lang LaSalle,
representing Tenant (“Tenant’s Broker”) (a) negotiated or was instrumental in
negotiating or consummating this First Amendment on its behalf, and (b) is or
might be entitled to a commission or compensation in connection with this First
Amendment.  Tenant shall indemnify, protect, defend (by counsel reasonably
approved in writing by Landlord) and hold Landlord harmless from and against any
and all claims, judgments, suits, causes of action, damages, losses, liabilities
and expenses (including attorneys’ fees and court costs) resulting from any
breach by Tenant of the foregoing representation, including, without limitation,
any claims that may be asserted against Landlord by any broker, agent or finder
undisclosed by Tenant herein.  If the transactions contemplated hereby are
consummated, Landlord shall compensate Landlord’s Broker and Tenant’s Broker in
accordance with its separate written agreements with Landlord’s Broker and
Tenant’s Broker with respect to this First Amendment.  This Section 10(c) shall
survive the expiration of the Term or the earlier termination of the Lease.
 
(d) Defaults.  Tenant hereby represents to Landlord that, as of the date of this
First Amendment, Tenant is in full compliance with all terms, covenants and
conditions of the Lease and that there are no breaches or defaults under the
Lease by Landlord or Tenant, and that Tenant knows of no events or circumstances
which, given the passage of time, would constitute a breach or default under the
Lease by either Landlord or Tenant.
 
(e) Authority.  Each individual executing this First Amendment for the Tenant
represents that he or she is duly authorized to execute and deliver this First
Amendment for the Tenant and this First Amendment is binding upon the Tenant,
its successors and assigns in accordance with its terms.
 
 
4

--------------------------------------------------------------------------------

 
(f) Reaffirmation of Obligations.  Landlord and Tenant each hereby acknowledges
and reaffirms all of its obligations under the Lease, as such Lease has been
amended by this First Amendment, and agrees that any reference made in any other
document to the Lease shall mean the Lease as amended pursuant to this First
Amendment.  Except as expressly provided herein, the Lease remains unmodified
and in full force and effect.  The Lease shall remain in full force and effect
and binding upon the parties hereto and the Premises except as otherwise
addressed herein.  Any breach of this First Amendment, including any schedule
hereto, shall constitute a breach and default under the Lease.
 
(g) Submission.  The submission of this First Amendment by Landlord, its agent
or representative for examination or execution by Tenant does not constitute an
option or offer or a reservation in favor of Tenant, it being intended hereby
that this First Amendment shall only become effective upon the execution hereof
by Landlord and delivery of a fully executed First Amendment to Tenant.
 
(h) Other.  Time is of the essence in this First Amendment and the Lease and
each and all of their respective provisions.  The agreements, conditions and
provisions herein contained shall apply to and bind the heirs, executors,
administrators, successors and assigns of the parties hereto.  If any provisions
of this First Amendment or the Lease shall be determined to be illegal or
unenforceable, such determination shall not affect any other provision of the
Lease or this First Amendment and all such other provisions shall remain in full
force and effect.  If there is any inconsistency between the provisions of this
First Amendment and the other provisions of the Lease, the provisions of this
First Amendment shall control with respect to the subject matter of this First
Amendment.  Paragraph captions are for Landlord’s and Tenant’s convenience only,
and neither limit nor amplify the provisions of this First Amendment.  This
First Amendment constitutes a part of the Lease and is incorporated by this
reference.
 
 
 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date and year first set forth above.
 

   
LANDLORD:
                   
THE POINT OFFICE PARTNERS, LLC,
a Delaware limited liability company
            By: The Prudential Insurance Company of America, a New Jersey
corporation, acting solely on behalf of and for the benefit of and with its
liability limited to the assets of its insurance company separate account, PRISA
II               By:
/s/ Jeff Mills
Vice President
                   
TENANT:
                   
CONATUS PHARMACEUTICALS INC.,
a Delaware corporation
            By: /s/ Steven J. Mento, Ph.D.     Name:
Steven J. Mento, Ph.D.
    Title:
President and Chief Executive Officer
                    By: /s/ Charles J. Cashion     Name: Charles J. Cashion    
Title:
Senior Vice President, Finance and
Chief Financial Officer

 
 


 
6

--------------------------------------------------------------------------------

 
Exhibit A
 
Suite 250
 
[exh101_1.jpg]
 
 
 
7
 

--------------------------------------------------------------------------------

 